Exhibit 10.2

 

Execution Copy

 

TERMINATION AGREEMENT

 

THIS TERMINATION AGREEMENT (this “Agreement”), dated as of November 3, 2010, by
and among EDF Inc. (f/k/a EDF Development Inc.), a Delaware corporation
(“EDFD”), E.D.F. International S.A. (f/k/a Electricité de France International,
S.A.), a société anonyme organized under the laws of France (“EDFI”) and
Constellation Energy Group, Inc., a Maryland corporation (“Constellation”, and
together with EDFD and EDFI, the “Parties”).

 

W I T N E S S E T H :

 

WHEREAS, on October 26, 2010, Constellation and Electricité de France, S.A.
entered into a Master Agreement, whereby Constellation agreed, among other
things, to terminate, and Electricité de France, S.A. agreed to cause its
subsidiaries to terminate, the Amended and Restated Investor Agreement dated
December 17, 2008 by and between Constellation and EDFI (the “Amended and
Restated Investor Agreement”) and the Stock Purchase Agreement dated
December 17, 2008, by and among Constellation, EDFD and EDFI (the “Stock
Purchase Agreement”); and

 

WHEREAS, the Parties desire to terminate the Amended and Restated Investor
Agreement and the Stock Purchase Agreement as provided in this Agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual representations,
warranties, covenants and agreements set forth in this Agreement, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

 

ARTICLE I

TERMINATION

 

Section 1.1                                   Termination of the Amended and
Restated Investment Agreement and Stock Purchase Agreement.  The Parties hereby
immediately, irrevocably and unconditionally terminate in full the Amended and
Restated Investment Agreement and the Stock Purchase Agreement, which shall
henceforth be null and void, and each Party for itself and its Affiliates (as
defined below), predecessors, successors in interest, assigns, equityholders,
members, partners, principals, officers, directors, attorneys, agents and other
representatives hereby absolutely and irrevocably releases and forever
discharges the other parties to the Amended and Restated Investment Agreement
and the Stock Purchase Agreement, together with their respective Affiliates,
predecessors, successors in interest, assigns, equityholders, members, partners,
principals, officers, directors, attorneys, agents and other representatives
from liability for any and all claims, actions, causes of action, demands,
debts, liens, contracts, agreements, promises, representations, torts, costs,
legal fees, monies, obligations, judgments, damages or liabilities of any nature
and kind and whether in law, equity, contract, tort or otherwise (“Losses”), in
each case to the extent arising out of, or under, or relating to the Amended and
Restated Investment Agreement, the Stock Purchase Agreement, the purchase of any

 

--------------------------------------------------------------------------------


 

Constellation securities prior to the date hereof or the Parties’ capacities as
shareholders prior to the date hereof of  one another, whether or not known now,
heretofore or hereafter, whether anticipated or unanticipated, suspected or
claimed, fixed or contingent, whether accrued or not and whether damage has yet
resulted from such or not, which such party had, has or may ever have.  For
purposes of this Agreement, “Affiliate” means, with respect to any Person (as
defined in Section 2.1(c)), any other Person directly or indirectly controlled
by, controlling or under common control with, such Person.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

Section 2.1                                   Representations and Warranties of
the Parties.  Each of Constellation, EDFD and EDFI hereby represents and
warrants to the other, as of the date hereof, as follows:

 

(a)                                  Organization.  Such Party is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization and has the requisite power
and authority to carry on its business as it is now being conducted.

 

(b)                                 Due Authorization.  Such Party has all
right, power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby.  The execution, delivery and performance by
such Party of this Agreement, and the consummation by such Party of the
transactions contemplated hereby and thereby (i) are within the power and
authority of such Party and (ii) have been duly authorized by all necessary
action on the part of such Party.  This Agreement constitutes a valid and
binding agreement of such Party enforceable against such Party in accordance
with its respective terms, except as such enforcement is limited by bankruptcy,
insolvency and other similar laws affecting the enforcement of creditors’ rights
generally and for limitations imposed by general principles of equity.

 

(c)                                  Consents; No Violations.  Neither the
execution, delivery or performance by such Party of this Agreement nor the
consummation of the transactions contemplated hereby will (i) conflict with, or
result in a breach or a violation of, constitute a default under or give any
third party the right to terminate or accelerate any obligation under any
provision of (A) the organizational or governing documents of such Party,
(B) any indenture, mortgage, loan agreement or material lease or any other
material agreement to which such Party is a party or its assets are bound,
(C) any material judgment, order or decree applicable to any such Party or its
assets, or (D) any Law (as defined below) applicable to such Party or its
assets, or (ii) require any consent, approval or authorization of, notification
to, filing with, or exemption or waiver by, any Governmental Entity (as defined
below) or any other Person (as defined below).  For purposes of this Agreement,
(i) “Governmental Entity” shall mean any supernational, national, foreign,
federal, state or local judicial, legislative, executive, administrative,
governmental or regulatory body, commission or authority (including any
self-regulatory organization); (ii) “Law” shall mean, for any Person, all
foreign, federal, state, and local laws, statutes, ordinances, rules,
regulations, orders, permits, licenses, certificates of authority, judgments,
decrees and bodies of law, in each case of or by any Governmental Entity, to
which such Person or any of its business is subject; and (iii) “Person” shall
mean any individual, firm, corporation, limited liability

 

2

--------------------------------------------------------------------------------


 

company, partnership, company, trust or other entity, and shall include any
successor (by merger or otherwise) of such entity.

 

(d)                                 Litigation.  There is no action, suit,
claim, proceeding, arbitration, governmental inquiry or investigation pending
or, to such Party’s Knowledge (as defined below), threatened against such Party,
at law or in equity, before or by any governmental or regulatory department,
commission, board, bureau, agency or instrumentality, domestic or foreign,
which, if adversely determined, would prevent the consummation of the
transactions contemplated by this Agreement in accordance with the terms
hereof.  For purposes of this Agreement, “Knowledge”, with respect to each
Party, shall mean the actual knowledge of any executive officer of such Party.

 

ARTICLE III

 

MISCELLANEOUS

 

Section 3.1                                   Successors and Assigns.  This
Agreement shall bind and inure to the benefit of the Parties and their
respective successors, permitted assigns, heirs and personal representatives.

 

Section 3.2                                   Entire Agreement.  This Agreement
contains the entire agreement among the Parties with respect to the transactions
contemplated by this Agreement and supersedes all prior and contemporaneous
arrangements or understandings with respect thereto.

 

Section 3.3                                   Notices.  All notices, requests,
consents and other communications hereunder to any Party shall be deemed to be
sufficient if contained in a written instrument delivered in person or sent by
telecopy, nationally recognized overnight courier or first class registered or
certified mail, return receipt requested, postage prepaid, addressed to such
Party at the address set forth below or such other address as may hereafter be
designated in writing by such Party to the other Parties:

 

(i)                                     if to Constellation, to:

 

Constellation Energy Group, Inc.

750 East Pratt Street, 18th Floor

Baltimore, Maryland 21202

Phone: (410) 470-3011

Fax:  (410) 470-5766
Attention:                 Charles Berardesco

 

with a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP
655 15th Street, NW

Washington, DC 20005

 

3

--------------------------------------------------------------------------------


 

Phone: (202) 879-5000
Fax:  (202) 879-5200
Attention: George P. Stamas and Mark D. Director

 

(ii)                                  If to EDFI to:

 

E.D.F. International S.A.

20, Place de la Défense

92050 Paris

France

Phone: +33 1 56 65 08 71

Fax: +33 1 56 65 20 03

Attention:  Anne Collas-Thiebault

 

with a copy (which shall not constitute notice) to:

 

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Phone: (212) 225-2000

Fax: (212) 225-3999

Attention: Neil Q. Whoriskey and Pierre-Yves Chabert

 

(iii)       if to EDFD to:

 

EDF Inc.
5404 Wisconsin Avenue, Suite 400

Chevy Chase, MD 20815

Phone: (202) 744-8019

Fax: (202) 744-8049

Attention:  Alexander Daniels

 

with a copy (which shall not constitute notice) to:

 

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Phone: (212) 225-2000

Fax: (212) 225-3999

Attention: Neil Q. Whoriskey and Pierre-Yves Chabert

 

All such notices, requests, consents and other communications shall be deemed to
have been given or made if and when delivered personally or by overnight courier
to the Parties at the above addresses or sent by electronic transmission, with
confirmation received, to the telecopy numbers specified above (or at such other
address or telecopy number for a Party as shall be

 

4

--------------------------------------------------------------------------------


 

specified by like notice).  Any notice delivered by any Party hereto to any
other Party hereto shall also be delivered to each other Party hereto
simultaneously with delivery to the first Party receiving such notice.

 

Section 3.4                                   Counterparts.  This Agreement may
be executed in any number of counterparts, and each such counterpart hereof
shall be deemed to be an original instrument, but all such counterparts together
shall constitute but one agreement.

 

Section 3.5                                   Headings.  The headings of the
sections of this Agreement have been inserted for convenience of reference only
and shall not be deemed to be a part of this Agreement.

 

Section 3.6                                   Governing Law.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York.

 

Section 3.7                                   Dispute Resolution.  In the event
of any dispute arising out of or in connection with this Agreement, including
any dispute regarding its existence, breach, termination or validity, each Party
shall have the right to have recourse to and shall be bound by the pre-arbitral
referee procedure of the International Chamber of Commerce in accordance with
its Rules for a Pre-Arbitral Referee Procedure.  All disputes arising out of or
in connection with this Agreement (including as to existence, breach,
termination and validity) shall be finally settled under the Rules of
Arbitration of the International Chamber of Commerce (the “Rules”) by three
arbitrators appointed in accordance with said Rules.  The place of the
pre-arbitral referee procedure and of the arbitration procedure shall be New
York, New York, United States of America.  The proceedings before the arbitral
tribunal (including with respect to the Pre-Arbitral Referee Procedure) shall be
governed by the Rules.  The rules of law to be applied by the arbitral tribunal
to the merits of the dispute shall be the rules of law of the State of New
York.  The language of the arbitration shall be English.  Evidence shall be
provided in English and pleadings shall be done in English.   The arbitral
tribunal shall render its decision within six months from the date of signature
of the terms of reference.  Any decision or award of the arbitral tribunal shall
be final and binding upon the parties to the arbitration proceeding.  Without
limiting the authority conferred on the arbitral tribunal by this Agreement and
the Rules, the arbitral tribunal shall have the authority to award specific
performance.  The Parties waive to the extent permitted by applicable law any
rights to appeal or to review of such award by any court or tribunal.  The
Parties hereby submit to the exclusive jurisdiction of the federal and state
courts of the State of New York sitting in the Borough of Manhattan, and agree
not to raise any objection to venue in such court, with respect to the
enforcement of this Section 2.7 and any application to confirm, vacate or modify
the decision or award of the arbitration tribunal.  The Parties agree that, once
confirmed, the arbitral award may be enforced against the parties to the
arbitration proceeding or their assets wherever they may be found.

 

Section 3.8                                   Severability.  If any term or
other provision of this Agreement is invalid, illegal or incapable of being
enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner adverse to any Party.  Upon such
determination that any term or other provision is

 

5

--------------------------------------------------------------------------------


 

invalid, illegal or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the fullest extent
possible.

 

Section 3.9                                   Amendment and Waivers.  No
amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by the Parties.  Any Party may (i) waive any
inaccuracies in the representations and warranties of another Party contained
herein or in any document delivered by another Party pursuant hereto or
(ii) waive compliance with any of the agreements of another Party contained
herein.  Any such waiver shall be valid only if set forth in an instrument in
writing signed by the Parties to be bound thereby.  Any such waiver shall not be
construed as a waiver of any subsequent breach or a subsequent waiver of the
same term or condition, or a waiver of any other term or condition of this
Agreement. The failure of any Party hereto to assert any of its rights hereunder
shall not constitute a waiver of any of such rights.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first above written.

 

 

 

CONSTELLATION ENERGY GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Charles A. Berardesco

 

 

Name: Charles A. Berardesco

 

 

Title: Senior Vice President and Secretary

 

 

 

 

 

 

 

E.D.F. INTERNATIONAL S.A.

 

 

 

 

 

 

 

By:

/s/ Steven Wolfram

 

 

Name: Steven Wolfram

 

 

Title: General Counsel — Development, EDF S.A.

 

 

 

 

 

 

 

EDF INC.

 

 

 

 

 

 

 

By:

/s/ Jean-Pierre Benque

 

 

Name: Jean-Pierre Benque

 

 

Title: President

 

Signature Page to Termination Agreement relating to

Amended and Restated Investor Agreement

 

--------------------------------------------------------------------------------